 


109 HR 224 IH: Comprehensive Learning Assessment for Students and Schools (CLASS) Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 224 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Strickland (for himself, Ms. Baldwin, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend part A of title I of the Elementary and Secondary Education Act of 1965 regarding adequate yearly progress and assessments. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Learning Assessment for Students and Schools (CLASS) Act. 
2.Amendments regarding adequate yearly progress and assessments
(a)Continuous growth modelsClause (iii) of section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended by striking for all students and inserting for all students, as demonstrated by measures of students’ progress toward proficiency, including longitudinal growth.
(b)Averaging procedureSubparagraph (J) of section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended by adding at the end the following:

(iv)The State may average data by other means that are designed to increase the stability of school-building results from year to year..
(c)Adequate yearly progress by group and subjectSection 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)) is amended—
(1)in subparagraph (A) of paragraph (1), by inserting with respect to the performance of a particular group of students described in section 1111(b)(2)(C)(v) in the same academic subject, after that fails, for 2 consecutive years,;
(2)in paragraph (5), by inserting with respect to the performance of a particular group of students described in section 1111(b)(2)(C)(v) in the same academic subject, after that fails to make adequate yearly progress,;
(3)in subparagraph (C) of paragraph (7), by inserting with respect to the performance of a particular group of students described in section 1111(b)(2)(C)(v) in the same academic subject, after that fails to make adequate yearly progress,; and
(4)in subparagraph (A) of paragraph (8), by inserting with respect to the performance of a particular group of students described in section 1111(b)(2)(C)(v) in the same academic subject, after continues to fail to make adequate yearly progress,.
(d)Multiple measuresSubparagraph (A) of section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended—
(1)at the end of clause (ii), by striking and;
(2)at the end of clause (iii), by striking the period and inserting ; and; and
(3)at the end, by adding the following:

(iv)include multiple measures of student academic achievement, such as the proportion of State report card indicators met, a performance index score, student drop-out rate, and a measure based on individual student achievement gains over time, disaggregated by each of the groups of students described in subparagraph (C)(v)..
(e)Cut scoresClause (ii) of section 1111(b)(1)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)(D)) is amended—
(1)in subclause (II), by striking and at the end;
(2)in subclause (III), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:

(IV)take into consideration the continuum of achievement by children within the advanced, proficient, and basic levels of achievement described in subclauses (II) and (III) and the yearly progress by children within such continuum..
(f)No first score requirementClause (iv) of section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended—
(1)by striking (iv) measures and inserting (iv)(I) measures;
(2)by inserting and after in paragraph (3);; and
(3)by adding at the end the following:

(II)if a student takes an assessment described in paragraph (3) for a particular subject or grade level more than once, may use, at the State’s discretion, the student’s results from subsequent administrations of the assessment;.
(g)Limiting transfer options and supplemental services to students from failing groupsSection 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended—
(1)in paragraphs (1)(E)(i), (5)(A), (7)(C)(i), and (8)(A)(i) of subsection (b), by striking the term all students enrolled in the school each place such term appears and inserting all students enrolled in the school, who are members of a group described in section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the State’s plan under section 1111(b)(2),;
(2)in clause (vii) of subsection (c)(10)(C), by inserting , who are members of a group described in section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the State’s plan under section 1111(b)(2), after Authorizing students; and
(3)in subparagraph (A) of subsection (e)(12), by inserting , who is a member of a group described in section 1111(b)(2)(C)(v) that fails to make adequate yearly progress as defined in the State’s plan under section 1111(b)(2) after under section 1113(c)(1).
(h)AssessmentsClause (ii) of section 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)) is amended to read as follows:

(ii)be aligned with the State’s challenging academic content and student academic achievement standards, be aligned with curriculum and instruction to adequately assess the effect of curriculum and instruction on each such challenging academic content standard, include individual test items (based on technical criteria) that enable students to achieve the items if the students received appropriate instruction, and provide coherent information about student attainment of the State’s challenging academic content and student academic achievement standards;.
(i)Assessing students with disabilitiesClause (ix) of section 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)) is amended—
(1)in subclause (II), by striking and at the end;
(2)in subclause (III), by inserting and at the end; and
(3)by adding at the end the following:

(IV)at the discretion of the State, the assessment of students with disabilities (as defined in section 602(3) of the Individuals with Disabilities Education Act) whose instructional level in the core academic subjects is below the grade level in which the student is enrolled, by using the State assessment determined by the student’s individualized education program team (as described in section 614(d)(1)(B) of the Individuals with Disabilities Education Act) to most closely correspond to the student’s instructional level;.
(j)Students with limited English proficiencyParagraph (2) of section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended by adding at the end the following:

(L)Students with limited English proficiencyNotwithstanding subparagraph (C)(v), a State may define adequate yearly progress under subparagraph (C) in a manner that measures the progress of students with limited English proficiency—
(i)by continuing to include in a group of students described in subparagraph (C)(v) students who attain proficiency in English; and
(ii)by excluding the performance of students with limited English proficiency who have resided in the United States for less than 3 years, so as to avoid any distortion in measurement resulting from the new arrivals of such students..
(k)Separate starting pointsSubparagraph (E) of section 1111(b)(2) (20 U.S.C. 6311(b)(2)) is amended by striking , using data for the 2001–2002 school year, and inserting , for each group of students described in subparagraph (C)(v),.
(l)Minimum number of students with disabilities for statistically reliable informationThe matter following subclause (II) in section 1111(b)(2)(C)(v) is amended by inserting , and a State may determine that such number for a group of students with disabilities is greater than for other groups of students described in this clause after information about any individual student. 
 
